Citation Nr: 9909790	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
lower extremities, including feet, claimed as polyarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to July 
1968.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1997 from the St. Petersburg, Florida, 
Regional Office (RO). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no medical evidence of record which establishes 
the presence of a current disability involving the lower 
extremities, including the feet.  


CONCLUSION OF LAW

The veteran's claim for service connection for disability of 
the lower extremities, including feet, claimed as 
polyarthritis, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).

Service connection will be granted for arthritis if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

If a claim is not well grounded, VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to the claim.

The veteran contends that a bilateral foot disorder was 
incurred in or aggravated by service, and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The evidence of record includes the veteran's service medical 
records (SMR's).  The report of a March 1968 pre-induction 
physical examination indicates that the veteran's feet were 
clinically evaluated as "abnormal," and indicates that the 
veteran was diagnosed with pes planus.  The veteran did not 
indicate any problem with his feet in a March 1968 report of 
medical history.  

A progress note from May 1968 indicates that the veteran was 
complaining of swollen ankles.  He reported that he had a 
history of pain in his legs since he was 10 years old.  
Another May 1968 progress note demonstrates that the veteran 
had injured his left ankle and that he had edema and 
tenderness.  X-rays were negative.  The impression was 
inversion sprain of the left ankle.  He was seen later in May 
1968 for a bruised left os calcis and a painful and swollen 
right knee.

A June 1968 medical record indicates that the veteran was in 
his second week of basic training and that since the age of 
10 he has had periodic swelling, pain and heat of the ankles, 
feet, and knees.  This lasted for several days and the 
veteran stated that he felt it was elicited by exercise.  He 
occasionally had urticaria but this had not been necessarily 
associated with arthritis.  

The medical record indicates that the veteran was admitted to 
the hospital on two separate occasion in May 1968, first for 
swollen ankles, and then again with a hot, swollen, tender 
right knee of three days duration.  An extensive work-up for 
arthritis was carried out.  The only positive laboratory 
findings were a sedimentation rate of 32mm per hour and a 
mild leukocytosis.  There was one elevated uric acid but many 
subsequent uric acids were normal.  X-rays showed only soft 
tissue swelling of the knee.  He responded to rest and 
salicylate therapy.  This report includes a diagnosis of 
polyarthritis of the lower extremities, and that the veteran 
was disqualified for induction into military service. 

A June 1968 report of medical history demonstrates that the 
veteran had complaints of swollen or painful joints, 
arthritis or rheumatism, and foot trouble.  The physician 
indicated that the veteran had swollen and painful joints 
secondary to the diagnosis of polyarthritis.

A June 1968 separation examination indicates that the veteran 
was diagnosed with polyarthritis of the lower extremities, 
recurrent, acute, etiology undetermined.  The report 
indicates that this disability was disqualifying for 
induction, that the veteran was qualified for retention, but 
did not desire to remain in the service.  

The veteran submitted several lay statements in June 1997, 
which are to the effect that the veteran did not have a 
disorder of the lower extremities prior to entrance into 
active duty service.  One of the submitted statements was 
from the veteran's uncle who is identified as a doctor and 
who states that the veteran was not known to have any 
physical or mental disabilities during his childhood.  The 
statement further indicates that the individual was not aware 
of any boney [sic] or other structural abnormalities during 
the veteran's childhood.

To summarize, as indicated in Caluza, the first element 
necessary to establish a well-grounded claim is evidence of a 
current disability as provided by a medical diagnosis.  All 
the lay statements submitted by the veteran, including the 
statement from his uncle, who is a physician, pertain to the 
condition of the veteran's lower extremities, including his 
feet, prior to his entry into active duty.  

The veteran has not submitted any medical evidence nor is 
there any medical evidence of record, which tends to show 
that the veteran currently has a disability involving the 
lower extremities, including his feet. 

Without any medical evidence showing the presence of a 
current disability involving the feet, the claim for service 
connection for disability of the lower extremities, including 
feet, claimed as polyarthritis, is not well grounded and must 
be denied.   

The Board notes that the when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete the 
application. In the case at hand, the Board finds that the 
rating decision and statement of the case adequately informed 
the veteran of the necessary evidence to support his claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process regarding his claim for service 
connection for a disability involving the lower extremities, 
including his feet, the Board concludes that he has not been 
prejudiced by this decision.


ORDER

Entitlement to service connection for disability of the lower 
extremities, including feet, claimed as polyarthritis. is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


